Citation Nr: 0843537	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  07-33 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hepatitis C.

2.  Entitlement to service connection for splenic cyst, 
claimed as an injury to the spleen.

3.  Entitlement to service connection for colon polyps.

4.  Entitlement to service connection for hiatal hernia.

5.  Entitlement to a rating in excess of 30 percent for 
residuals of fractures of left femur and acetabulum, status 
post left total hip replacement.

6.  Entitlement to an initial compensable rating for 
fracture, middle fibula, left leg.

7.  Entitlement to an effective date prior to July 18, 2005, 
for the award of service connection for degenerative 
arthritis and stenosis, lumbar spine.


8.  Entitlement to an effective date prior to February 9, 
2006, for the award of service connection for erosive 
gastritis.

9.  Entitlement to an effective date prior to February 9, 
2006, for the award of service connection for fracture, 
middle fibula, left leg.

10.  Entitlement to an extension of a temporary total 
disability evaluation under 38 C.F.R. § 4.30 beyond August 
31, 2005, based on a need for convalescence following right 
knee surgery.

11.  Entitlement to an extension of a temporary total 
disability evaluation under 38 C.F.R. § 4.30 beyond November 
30, 2005, based on a need for convalescence following left 
knee surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to June 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.  

In June 2008, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of whether new and material evidence has been 
received to reopen a claim for service connection for 
hepatitis C; entitlement to an extension of a temporary total 
disability evaluation under 38 C.F.R. § 4.30 beyond August 
31, 2005, based on a need for convalescence following right 
knee surgery; and entitlement to an extension of a temporary 
total disability evaluation under 38 C.F.R. § 4.30 beyond 
November 30, 2005, based on a need for convalescence 
following left knee surgery, are being REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Competent medical evidence has related the veteran's 
splenic cyst to her motor vehicle accident in service.

2.  The veteran's colon polyps were not manifested during 
service and are not otherwise related to service, to include 
as secondary to any service-connected disability.

3.  The veteran's hiatal hernia was not manifested during 
service and is not otherwise related to service.

4.  The veteran's residuals of fractures of left femur and 
acetabulum, status post left total hip replacement, are 
characterized by moderate pain and limitation of motion, a 
two centimeter leg length discrepancy, and a normal gait.

5.  The veteran's fractured left fibula is well-healed and 
objectively asymptomatic; she reports left ankle pain, 
however there are no objective findings of left ankle or 
fibula disability.   

6.  The veteran did not file a timely notice of disagreement 
with a June 2004 rating decision denying service connection 
for a lumbar spine disability.

7.  After notification of the June 2004 rating decision, the 
first communication from the veteran seeking to reopen a 
claim of service connection for lumbar spine disability was 
received on July 18, 2005.

8.  The first communication from the veteran to VA evidencing 
intent to file claims of service connection for gastritis and 
fractured fibula was received on February 9, 2006, more than 
a year after her separation from active duty.


CONCLUSIONS OF LAW

1.  The criteria for service connection for cyst of the 
spleen have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008), 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2008).

2.  The criteria for service connection for colon polyps have 
not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.310 (2008).

3.  The criteria for service connection for hiatal hernia 
have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008), 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2008).

4.  The criteria for the award of a disability rating in 
excess of 30 percent for residuals of fractures of left femur 
and acetabulum, status post left total hip replacement have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5054, 5250-55 (2008).

5.  The criteria for the award of a compensable rating for 
residuals of fractured left fibula have not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.71a, 
Diagnostic Code 5262 (2008).  

6.  An effective date earlier than July 18, 2005, is not 
warranted for the award of service connection for 
degenerative arthritis and stenosis, lumbar spine.  38 
U.S.C.A. §§ 5101, 5110, 7105 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2008).

7.  An effective date earlier than February 9, 2006, is not 
warranted for the award of service connection for erosive 
gastritis.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2008).

8.  An effective date earlier than February 9, 2006, is not 
warranted for the award of service connection for fracture, 
middle fibula, left leg.  38 U.S.C.A. §§ 5101, 5107, 5110 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 3.151, 3.155, 
3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Here, regarding the service connection claims, the VCAA duty 
to notify was satisfied by way of letters sent to the veteran 
in December 2005, March 2006, and October 2006 that fully 
addressed all notice elements and were sent prior to the 
initial RO decision in this matter.  The letters informed her 
of what evidence was required to substantiate the claims and 
of her and VA's respective duties for obtaining evidence.

There is no allegation from the veteran that she has any 
evidence in her possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all service connection issues on appeal.

With respect to the initial rating of the service connected 
fracture, middle fibula, left leg, the Board notes that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of her claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that her claim for service 
connection for fracture, middle fibula, left leg, was awarded 
with an effective date of February 9, 2006, the date of her 
claim, and a disability rating was assigned.  She was 
provided notice how to appeal that decision, and she did so.  
She was provided a statement of the case that advised her of 
the applicable law and criteria required for a higher rating 
and she demonstrated her actual knowledge of what was 
required to substantiate a higher rating in her arguments 
included on her Substantive Appeal and before the 
undersigned.  She was assigned the date of the claim as an 
effective date, the earliest permitted by law, and she has 
appealed that issue as well.  38 U.S.C.A. § 5110(a).  
Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

Regarding the claim for increased rating for residuals of 
fractures of left femur and acetabulum, status post left 
total hip replacement, § 5103(a) requires, at a minimum, that 
VA notify the claimant that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement. VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

In this case, the VCAA letters sent to the veteran do not 
meet the requirements of Vazquez-Flores and are not 
sufficient as to content and timing, creating a presumption 
of prejudice.  Nonetheless, such presumption has been 
overcome for the reasons discussed below.

Here, the veteran was provided with correspondence regarding 
what was needed to support her claim.  Specifically, 
supplemental statements of the case set forth the diagnostic 
criteria for the disability at issue.  Additionally, the 
September 2007 statement of the case included the provisions 
of 38 C.F.R. §§ 3.321 and 4.1, which reference impairment in 
earning capacity as a rating consideration.  Furthermore, a 
March 2006 Dingess letter apprised the veteran of the need to 
show the nature and symptoms of his condition and the impact 
of her disabilities on her employment.

Based on the above, the veteran can be expected to understand 
what was needed to support her claim for increased rating, 
including the impact of her disability on her daily life and 
ability to work.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support her claim as reflected in her 
statements.  For example, at her hearing before the 
undersigned, she discussed that her left femur/hip disability 
limited her ability to sit, stand and walk.  In numerous 
statements submitted to VA, she expressly noted that her 
quality of life had worsened due to her medical problems.

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify 
with respect to the increased ratings claim.

With respect to the earlier effective date claims, the 
veteran was given notice of what type of information and 
evidence she needed to substantiate her claim for an 
effective date as this is the premise of those claims.  It is 
therefore inherent that she had actual knowledge of the 
rating element of the claims.

Next, VA has a duty to assist the veteran in the development 
of the claims.  This duty includes assisting her in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.

These four factors are: (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the current 
disability or symptoms and the veteran's service.

The types of evidence that "indicate" that a current 
disability "may be associated" with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

In this case, the VA examinations of record do not address 
the etiology of the veteran's current spleen disability, 
colon polyps, and hiatal hernia.  However, the veteran's 
service treatment records, including the separation 
examination, showed no relevant abnormalities; the post-
service medical records do not document complaints or 
treatment for several years following discharge; and there is 
no medical evidence of record of a nexus between the current 
disabilities and any service connected disability.  
Therefore, the evidence does not show that the current 
problems may be related to service or a service connected 
disability, obviating the need for an examination, even under 
the low threshold of McLendon.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
veteran's statements in support of her claim are of record.  
The Board has carefully reviewed such statements and 
concludes that she has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  In addition, disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


Cyst of the Spleen

The service treatment records do not include any reference to 
injury or abnormality of the spleen.  The hospitalization 
records following the veteran's motor vehicle accident in 
March 1978 do not note any injury to the spleen.  The service 
separation examination in May 1980 notes normal examination 
of the abdomen and viscera.

A medical history reported by the veteran in March 2006 noted 
a history of car accidents in 1978, 1990, 1998, and 2001.

A private liver ultrasound report dated in October 2005 noted 
a large elliptical cyst on the spleen.  The examiner noted 
that the "configuration given the history of trauma could 
represent an old splenic hematoma."  The impression included 
"cystic mass laterally on the spleen, question related to 
history of prior trauma."

A November 2005 follow-up report referred to a cystic mass in 
the spleen, "probably caused by prior motor vehicle 
trauma."

A July 2007 private treatment record noted that a CT scan in 
June 2007 showed enlargement of the veteran's splenic cyst.

A September 2007 private treatment record noted the veteran's 
history of motor vehicle accident with multiple injuries 
including broken bones and resulting in a hip replacement.  
The examiner diagnosed a stable splenic lesion which was 
noted to be "most likely secondary to her previous trauma 
from the automobile accident."

While there is no documentation in service of a spleen 
injury, the record contains competent medical evidence from 
two physicians relating the veteran's current splenic cyst to 
her previous motor vehicle accident.  While the record 
indicates that she has had more than one car accident, these 
reports appear to specifically refer to the accident in 
service that resulted in significant injuries, including 
multiple bone fractures.  There are no medical opinions of 
record contradicting these physicians' statements.  Under 
these circumstances, service connection for splenic cyst is 
warranted.

Colon Polyps

The service treatment records do not include any reference to 
injury or abnormality of the anus or rectum.  The service 
separation examination in May 1980 notes no hemorrhoids, and 
negative occult blood test.

In April 2005, the veteran underwent a colon endoscopy to 
rule out colitis.  Rectal polyps were identified and 
biopsied, showing hyperplastic polyp with moderate thermal 
artifact, no dysplasia or malignancy identified.

There is no evidence that the veteran's colon polyps were 
manifested in service.  Consequently, service connection for 
colon polyps on the basis that they became manifest in 
service, and persisted, is not warranted.  Furthermore, there 
is no competent (medical) evidence that relates the veteran's 
colon polyps directly to her service.  Notably, polyps were 
first diagnosed nearly twenty five years postservice.  Such a 
long interval between service and the initial postservice 
documentation of the pathology is, of itself, a factor 
against a finding that the polyps are service-connected.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Without any 
competent evidence of a nexus between the veteran's polyps 
and her active service, direct service connection for colon 
polyps is not warranted.

As for secondary service connection, the threshold 
requirements that must be met to establish secondary service 
connection are: 1) Competent evidence (a medical diagnosis) 
of the disability for which service connection is sought. 2) 
A disability which is already service connected. and 3) 
Competent evidence that the disability for which service 
connection is sought was caused or aggravated by the service 
connected disability.

Here, there is competent evidence that the veteran has colon 
polyps; and gastritis is service-connected.  However, there 
is no competent evidence of a nexus between the two.  There 
is no medical evidence in the record that even suggests that 
the veteran's gastritis or medication taken for any other 
service connected disability may have caused or aggravated 
her polyps.  Accordingly, service connection on a secondary 
basis likewise is not warranted.

And as to the veteran's own assertions that her colon polyps 
are related to her service connected gastritis or medication 
taken for another service connected disability, because she 
is a layperson, she is not competent to opine in matters 
requiring medical expertise, such as the etiology of the 
polyps.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  The preponderance of the evidence is against this 
claim; hence it must be denied.

Hiatal Hernia

The service treatment records do not include any reference to 
hiatal hernia.  The service separation examination in May 
1980 notes normal abdomen and viscera.

In May 2005, the veteran underwent an 
esophogogastroduodenoscopy.  A small hiatal hernia was 
identified.  

There is no evidence that the veteran's hiatal hernia was 
manifested in service.  Consequently, service connection for 
hiatal hernia on the basis that it became manifest in 
service, and persisted, is not warranted.  Furthermore, there 
is no competent (medical) evidence that relates the veteran's 
hiatal hernia directly to her service.  Notably, hiatal 
hernia was first diagnosed nearly twenty five years 
postservice.  Such a long interval between service and the 
initial postservice documentation of the pathology is, of 
itself, a factor against a finding that the hernia is 
service-connected.  Maxson, 230 F.3d at 1333.  Without any 
competent evidence of a nexus between the veteran's hiatal 
hernia and her active service, service connection for hiatal 
hernia is not warranted.

A to the veteran's own assertions that her hiatal hernia was 
incurred in service, because she is a layperson, she is not 
competent to opine in matters requiring medical expertise, 
such as the etiology of the hernia.  See Espiritu, supra.  
The preponderance of the evidence is against this claim; 
hence it must be denied.

III.  Increased Ratings Claims

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In a case involving the initial rating assigned 
following a grant of service connection, the possibility of 
staged ratings must be considered.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

Where entitlement to compensation has already been 
established and increase in disability is at issue, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged 
ratings are appropriate when factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
applies, the higher  evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10. 
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

Residuals of Fractures of Left Femur and Acetabulum, Status 
post Left Total Hip Replacement

During service in March 1978, the veteran suffered a 
fractures of the left femur, left fibula, and left acetabulum 
in a motor vehicle accident.  A December 1980 rating decision 
granted service connection for post surgical reduction, 
fractured left femur with rod implacement, post ligament tear 
left knee with fractured left acetabulum.  A 10 percent 
rating was assigned from June 1980.  An April 2002 rating 
decision increased the rating to 30 percent, from August 
2000.  the veteran underwent a total left hip replacement in 
November 2003.  A 30 percent rating is currently in effect 
for residuals fractured left femur and acetabulum status post 
left total hip replacement.  (A separate 10 percent rating is 
in effect for left knee disability; that rating is not 
currently before the Board.  Likewise, service connection is 
in effect for surgical scar, left hip; varicosities, both 
lower extremities; residual scars, excised lesions both 
flanks and left leg.  These ratings are also not before the 
Board.)

The current rating is assigned under Diagnostic Codes 5054, 
for prosthetic hip replacement, and 5255, for impairment of 
the femur.

Diagnostic Code 5054 provides a 100 percent evaluation for 
hip replacement (prosthesis) with prosthetic replacement of 
the head of the femur or of the acetabulum for 1 year 
following implantation of prosthesis.  Thereafter, a 90 
percent evaluation may be assigned following implantation of 
prosthesis, with painful motion or weakness such as to 
require the use of crutches.  A 70 percent evaluation is 
assignable for markedly severe residual weakness, pain or 
limitation of motion following implantation of prosthesis.  
With moderately severe residuals of weakness, pain, or 
limitation of motion, a 50 percent evaluation may be 
assigned.  The minimum rating assignable is 30 percent.  38 
C.F.R. § 4.71a, Diagnostic Code 5054.

Diagnostic Code 5255 provides a 30 percent rating for 
malunion of the femur resulting in marked knee or hip 
disability.  A 60 percent evaluation for either fracture of 
the surgical neck of the femur with false joint, or for 
fracture of the shaft or anatomical neck of the femur with 
nonunion, without loose motion, and weight bearing preserved 
with the aid of a brace.  Finally, assignment of an 80 
percent evaluation is warranted for a spiral or oblique 
fracture of shaft or anatomical neck of the femur, with 
nonunion, and loose motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5255.

A VA examination was conducted in February 2004.  The veteran 
reported that she had left her employment as a stage hand in 
2003 secondary to left hip pain.  She described a constant 
eight out of ten aching pain aggravated by sitting or 
standing two hours.  She used no cane, crutch, or shoe lift.  
She denied pain in the femur.  She also denied flare-ups of 
pain in the left hip or pelvis.  On examination, the veteran 
walked with a normal gait, easily walking on her heels and 
toes, and requiring no assistance to ambulate.  She performed 
25 percent of a normal squatting maneuver, going no further 
due to complaint of left hip pain.  The veteran's left hip 
flexed from zero to 100 degrees, extended 20 degrees, adducts 
20 degrees, abducts 30 degrees, external rotates 40 degrees, 
and internal rotates 30 degrees, without pain.  There was no 
tenderness of the pelvis, femur, or hip.  X-rays of the left 
femur showed a well-healed fracture at the junctions of the 
proximal and middle third with the stem of the hip prosthesis 
passing the area of fracture.  The hip showed no evidence of 
loosening or dislocation.  

On VA examination in January 2006, the veteran reported left 
hip pain in the range of three to four out of ten.  She 
complained of hip weakness.  She denied stiffness, swelling, 
heat, redness, instability, locking, fatigability, or lack of 
endurance.  She did not use crutches, brace, cane, or 
corrective shoes.  On examination, left hip ranges of motion 
were:  flexion, zero to 110 degrees; extension, zero to 30 
degrees; abduction, zero to 32 degrees; external rotation, 
zero to 54; internal rotation, zero to 32.  there was no pain 
on motion of the hip joint, and no loss of motion with 
repetitive motion.  The examiner stated that the veteran 
would have an additional five to 10 degrees of limitation of 
motion of the hip during a flare-up.

The Board finds the preponderance of the evidence to be 
against a disability rating in excess of 30 percent for the 
veteran's fracture of the left femur and acetabulum, status 
total hip replacement.  The veteran has not demonstrated 
moderately severe residuals of weakness, pain, or limitation 
of motion secondary to her total hip replacement, as would 
warrant a 50 percent rating under Diagnostic Code 5054.  VA 
examination reports indicate the veteran can walk unaided, 
with an essentially normal posture and gait.  She has had 
good range of motion of the left hip, and her prosthesis has 
been described as in good condition.  She has not required 
additional hospitalization or surgery of her left hip since 
her initial total hip replacement.  While she has described 
chronic pain and weakness the left hip, the Board finds these 
symptoms result in no more than moderate impairment.

Likewise, the Board finds an increased rating, to 60 percent 
under Diagnostic Code 5255 is not warranted, as the veteran 
does not have either fracture of the surgical neck of the 
femur with false joint, or for fracture of the shaft or 
anatomical neck of the femur with nonunion, without loose 
motion, and weight bearing preserved with the aid of a brace.  
As noted above, she does not require a brace to walk, and her 
hip prosthesis has been characterized as in good shape, 
without any sort of fracture, malunion, or nonunion, on 
objective medical examination.

The Board also finds that while the January 2006 VA examiner 
speculated that she could experience an additional five to 10 
degrees of loss of motion during flare-ups, such additional 
motion would not be enough to change the disability level to 
moderately severe; moreover, the veteran denied flare-ups of 
pain on the February 2004 VA examination.  Thus, a higher 
rating under DeLuca v. Brown, 8 Vet. App. 202 (1995), is not 
warranted.  Evaluation under other diagnostic criteria for 
the hip also would not result in a higher rating.  The 
medical record does not reflect ankylosis, limitation of 
motion of the hip or thigh, or flail joint of the hip, as 
might warrant a disability rating in excess of 30 percent 
under other schedular criteria for disabilities of the hip 
and thigh.  38 C.F.R. § 4.71a, Diagnostic Codes 5250-5254.  
The Board also notes that the veteran has a leg length 
discrepancy due to her left total hip replacement.  However, 
as her leg length discrepancy was only two centimeters (as 
noted on a January 2006 VA examination), a separate 
compensable rating for this disability is not warranted.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5275.

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 30 percent for the veteran's 
residuals of fractures of left femur and acetabulum, status 
post left total hip replacement, at any time during the 
appeals period.  See Hart, supra.  As a preponderance of the 
evidence is against the award of an increased rating, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal. See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

Fracture, Middle Fibula, Left Leg

The veteran suffered a fracture of the left fibula in the 
automobile accident in service in March 1978.  The January 
2007 rating decision on appeal granted service connection for 
fracture, middle fibula, left leg; a noncompensable rating 
was assigned from February 2006.  

The RO has rated the left fibula disability under 38 C.F.R. § 
4.71a, Code 5262 (for impairment of the tibia and fibula).  
Under this code, nonunion of the tibia and fibula with loose 
motion, requiring a brace, is rated 40 percent.  Malunion of 
these bones, with marked knee or ankle disability, is rated 
30 percent disabling.  With moderate knee or ankle 
disability, a 20 percent rating is assigned, and, with slight 
knee or ankle disability, a 10 percent rating is assigned.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The Board again notes that the veteran is being separately 
compensated with a 10 percent rating for left knee disability 
(traumatic arthritis, with torn knee ligaments).  Thus, the 
Board will concentrate on whether there is any ankle 
disability associated with the veteran fibula fracture.

A November 1981 X-ray of the left leg noted a well-united 
fracture of the junction of the middle and proximal thirds of 
the fibular shaft.  The ankle joint was within the limits of 
normal.

On VA examination in February 2004, the veteran reported 
intermittent minimal constant aching pain about the left 
lateral ankle without any swelling.  She reported full motion 
of the left ankle without pain.  She denied flare-ups of pain 
in the ankle.  On examination, the left ankle had a normal 
appearance and a 100 percent normal pain-free range of 
motion, dorsiflexing 20 degrees and plantar flexing 45 
degrees, without pain.  There was normal alignment, and no 
tenderness of the ankle or hindfoot.  X-ray of the left ankle 
was normal.  The diagnosis was normal left ankle.

The veteran's residuals of fracture of the left fibula is 
appropriately rated as noncompensable.  The medical evidence 
does not demonstrate malunion or nonunion of the fibula.  
Although the veteran complained of pain in the left ankle, 
the medical evidence of record presented contrary findings, 
the VA physical examination in February 2004 showed no 
symptomatology of pain during examination.  there is no other 
competent evidence demonstrating left ankle disability.

Based on the foregoing, the initial noncompensable rating for 
residuals of fracture of the left fibula is appropriate.  See 
Fenderson, supra.  In sum, the Board finds that the 
preponderance of the evidence does not approximate findings 
for a compensable rating for residuals of a fracture of the 
left fibula. 

VA may consider an extraschedular rating in cases that are 
exceptional, such that the standards of the rating schedule 
appear to be inadequate to evaluate a disability.  38 C.F.R. 
§ 3.321(b)(1).  Barringer v. Peake, 22 Vet. App. 24 (2008).  
Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) are 
limited to cases in which it is impractical to apply the 
regular standards of the rating schedule because there is an 
exceptional or unusual disability picture, with such related 
factors as frequent hospitalizations or marked interference 
with employment.  In determining whether an extraschedular 
rating is necessary, VA must compare the level of severity 
and the symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for that 
disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  The 
Board does not have the authority to assign, in the first 
instance, higher ratings on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1).  When an extraschedular rating may be 
warranted, the Board must refer the case to designated VA 
officials.  Bagwell v. Brown, 9 Vet. App. 377 (1996).

The evidence discussed herein does not show that the service-
connected disabilities at issue present such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's left hip disability has itself 
required no extended periods of hospitalization since the 
initiation of this appeal, and is not shown by the evidence 
to present marked interference with employment in and of 
itself.  The rating criteria, however, reasonably describe 
the veteran's disability level and symptomatology.  Her 
disability picture is contemplated by the rating schedule; 
and the assigned ratings are adequate and appropriate to 
compensate her disability.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The veteran has not otherwise submitted evidence 
tending to show that her service-connected disabilities are 
unusual, or cause marked interference with work other than as 
contemplated within the schedular provisions discussed 
herein.


IV.  Earlier Effective Date Claims

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase (to include TDIU) will be the date of receipt of 
the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  A "claim" or "application" is a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  An informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).  If a 
formal claim is received within one year of an informal 
claim, it will be considered filed as of the date of receipt 
of the informal claim.  38 C.F.R. § 3.155.

Lumbar Spine

The veteran was discharged from service in June 1980.  She 
filed a claim for service connection for a low back disorder 
in February 2003.  In a June 2004 rating decision, the RO 
denied service connection for a low back disability.  The 
veteran was notified of this decision in a June 2004 letter, 
and did not file a timely appeal.  The RO's June 2004 
determination, therefore, became final in June 2005.  See 38 
U.S.C.A. § 7105 and 38 C.F.R. §§ 20.302, 20.1103.

The veteran submitted a document styled as a notice of 
disagreement with the June 2004 rating decision in July 2005 
(the document was dated July 1, 2005; stamped received by VA 
on July 18, 2005).  As this document was not a timely notice 
of disagreement, the RO treated it as a claim to reopen.

The RO granted service connection for degenerative arthritis 
and stenosis, lumbar spine, in a January 2007 rating 
decision, with an effective date of July 18, 2005.  The 
veteran filed a notice of disagreement (NOD) with the 
effective date assigned in that decision.  

As noted above, the effective date for a claim received after 
a final disallowance is the date of receipt of the reopened 
claim or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(q)(1)(ii).  Here, the correct effective date 
for the award of service connection is, therefore, July 18, 
2005, the date of receipt of the reopened claim.  The Board 
has determined that entitlement to an effective date prior to 
July 18, 2005, for the grant of service connection for 
degenerative arthritis and stenosis, lumbar spine, is not 
shown as a matter of law.  See Shields v. Brown, 8 Vet. App. 
346, 349 (1995) (an earlier effective date cannot be awarded 
in the absence of statutory authority); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (a claim should be denied 
based on lack of legal merit if there is no entitlement under 
the law).

Gastritis

The veteran's formal claim of service connection for 
gastritis was received by the RO on February 9, 2006.  The 
veteran contends that the effective date of the award of 
service connection should be in May 2005.  However, the Board 
has reviewed the record, and the claims file does not contain 
any communication from the veteran or her representative that 
may reasonably be construed as a formal or informal claim of 
service connection for gastritis received prior to February 
9, 2006.  See 38 C.F.R. §§ 3.151, 3.155.

In the absence of a formal or informal claim of service 
connection for gastritis having been filed prior to February 
9, 2006, the veteran is not entitled to an effective date of 
award of such benefit prior to that date.

The preponderance of the evidence is against the veteran's 
claim for an earlier effective date for the award of service 
connection for gastritis.  In such a situation, the benefit 
of the doubt doctrine does not apply, and the claim must be 
denied.

Fibula Fracture

The veteran's formal claim of service connection for fibula 
fracture was received by the RO on February 9, 2006.  The 
veteran contends that the effective date of the award of 
service connection should be in February 2003.  However, the 
Board has reviewed the record, and the claims file does not 
contain any communication from the veteran or her 
representative that may reasonably be construed as a formal 
or informal claim of service connection for fibula fracture 
received prior to February 9, 2006.  See 38 C.F.R. §§ 3.151, 
3.155.

In the absence of a formal or informal claim of service 
connection for fibula fracture having been filed prior to 
February 9, 2006, the veteran is not entitled to an effective 
date of award of such benefit prior to that date.

The preponderance of the evidence is against the veteran's 
claim for an earlier effective date for the award of service 
connection for fibula fracture.  In such a situation, the 
benefit of the doubt doctrine does not apply, and the claim 
must be denied.

ORDER

Service connection for splenic cyst is granted.

Service connection for colon polyps is denied.

Service connection for hiatal hernia is denied.

A rating in excess of 30 percent for residuals of fractures 
of left femur and acetabulum, status post left total hip 
replacement, is denied.

An initial compensable rating for fracture, middle fibula, 
left leg, is denied.

An effective date prior to July 18, 2005, for the award of 
service connection for degenerative arthritis and stenosis, 
lumbar spine, is denied.

An effective date prior to February 9, 2006, for the award of 
service connection for erosive gastritis is denied.

An effective date prior to February 9, 2006, for the award of 
service connection for fracture, middle fibula, left leg, is 
denied.

REMAND

The veteran's claim for service connection for hepatitis C 
was denied in a June 2004 rating decision, essentially based 
on a finding that there was no competent evidence of a nexus 
between her hepatitis C and her period or service or a 
service connected disability.  The veteran did not file a 
timely notice of disagreement with that decision, and it 
became final.  38 U.S.C.A. § 7105.  The statement submitted 
by the veteran in July 2005 purporting to be a notice of 
disagreement was not timely and was treated as a claim to 
reopen.

In a claim to reopen notice to the claimant must include 
notice of the evidence and information that is necessary to 
reopen the claim, to include what would constitute such 
evidence (and that a failure to notify what would constitute 
new and material evidence constituted prejudicial error).  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  While the veteran 
has received notice of what is necessary to substantiate the 
underlying claim of service connection for hepatitis C, she 
was not provided the specific notice required, under Kent, in 
claims to reopen.

The statement of case issued in September 2007 included the 
issue of "entitlement to additional temporary total 100 
percent evaluation for surgery requiring convalescence of 
service connected disability."  The rating decision on 
appeal actually granted two separate periods of such 
convalescence, from July 15, 2005 to August 31, 2005, based 
on right knee surgery; and from October 6, 2005, to November 
30, 2005, based on left knee surgery.  The rating decision 
noted left knee surgery on October 6, 2005.  An October 6, 
2005, treatment record in the claims folder in fact refers to 
the veteran as being two and one half weeks status post left 
knee arthroscopy.  

The veteran's notice of disagreement noted that she believed 
"the month of September should also have been at 100% rate 
because I had another surgery, still recovering, and doing 
physical therapy at that time."  At her hearing before the 
undersigned, the veteran testified that she had two 
surgeries, in July 2005 and September 2005, and that she did 
not return to work until January 2006.  Given that there are 
two periods of temporary total ratings in question, that the 
RO has only addressed one of the periods on appeal, and the 
apparent error in assigning a date to the left knee surgery 
makes consideration of both inextricably intertwined, on 
remand the RO should address both issues, to include 
assigning a proper date for the left knee surgery and 
considering whether an extension of the temporary total 
rating is warranted after either surgery.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Provide the veteran a supplemental 
statement of the case addressing the 
veteran's contentions regarding extension 
of temporary total ratings following her 
left and right knee surgeries in 2005.  
The SSOC should specifically assign a 
proper date for the left knee surgery and 
consider whether an extension of the 
temporary total rating is warranted after 
either surgery.  The appellant and her 
representative should be given the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

2.  Regarding the petition to reopen a 
claim of service connection for hepatitis 
C, provide the veteran the notice 
necessary in claims to reopen in 
accordance with Kent, supra (to include an 
explanation of the basis for the previous 
denial of the claim and examples of the 
types of evidence that would be considered 
new and material).  The veteran should 
have ample opportunity to respond, 
including providing any private medical 
opinion she may obtain regarding a nexus 
between her current hepatitis C and either 
an inservice cause or a service connected 
disability (or medication taken therefor) 
The RO should arrange for any development 
suggested by her response.

3.  Thereafter, re-adjudicate the claim of 
whether new and material evidence has been 
received to reopen a claim of service 
connection for hepatitis C.  If it remains 
denied, the RO should issue an appropriate 
supplemental SOC and give the appellant 
and her representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


